Citation Nr: 0311190	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to January 
1974, and had periods of Army National Guard duty from 
October 1981 to September 1985, to include a period of active 
duty for training from August 24, 1985 to September 7, 1985.  

This case is before the Board of Veterans' Appeals on appeal 
from a July 2002 rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a Statement of the Case was issued in January 2003, and 
a substantive appeal was received in February 2003.  This 
case was previously before the Board.  It was remanded in 
January 1999 for development and it was remanded again in 
December 2002 for issuance of a Statement of the Case.


FINDINGS OF FACT

1. By rating action dated in July 2002 the RO granted service 
connection for hemorrhoids with an evaluation at 10 percent 
effective November 29, 1993.  A noncompensable evaluation was 
assigned from April 26, 2000.

2. Sustained, material improvement of the service-connected 
hemorrhoids under the ordinary conditions of life has not 
been demonstrated


CONCLUSION OF LAW

Restoration of a 10 percent evaluation for hemorrhoids is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.114, Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A January 2003 Statement of the Case 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a VA examination report from April 2000.  As the 
record shows that the veteran has been afforded a VA 
examination with etiology opinion, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The Board initially notes that the veteran's 10 percent 
rating for service-connected hemorrhoid disability was in 
effect from 1993 to 2000.  Evaluations that have been in 
effect for five years or more are regulated by 38 C.F.R. 
§ 3.344.

38 C.F.R.§ 3.344 dictates that:  1) a review of the entire 
record of examinations and the medical-industrial history 
must be conducted in order to ascertain whether the recent 
examination was full and complete; 2) examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; 3) 
ratings on account of diseases subject to temporary episodic 
improvement will not be reduced on any one examination, 
except where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrations; and 4) a determination must be made as to 
whether or not it is reasonably certain that any material 
improvement will be maintained under the ordinary conditions 
of life.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the circumstances on which rating 
reductions can occur are specifically limited, and carefully 
circumscribed by regulations promulgated by VA.  Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  In order to 
reduce certain service-connected disability ratings, the 
requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied."  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); 
see also Brown v. Brown, 5 Vet. App. 413, 416 (1993).

In the July 2002 rating decision, the RO assigned an 
evaluation of 10 percent from November 29, 1993, the date the 
veteran's claim was received.  The RO then assigned a 
noncompensable evaluation from April 2000, the date of the VA 
examination, because it said the examination showed an 
improvement in the veteran's condition.

Service connection for hemorrhoids was granted based on the 
findings of a November 1994 VA examination. At that time, the 
veteran's complaints included seepage from the rectum and 
rectal bleeding after bowel movements, as well as pain and 
swelling due to previous surgery. 

The reduction of the assigned 10 percent evaluation was made 
after consideration of a subsequent VA examination in April 
2000 and a sigmoidoscopy the following month. In April 2000, 
the veteran related that he continued to have pruritis, 
bleeding, and pain in the rectal region. Active bleeding 
occurred 3 to 4 times a month. He was having no problems with 
sphincter control or leakage or other significant symptoms. 
Sigmoidoscopy in May 2000 disclosed both internal and 
external hemorrhoids. 

In reducing the evaluation assigned for hemorrhoids from 10 
percent to noncompensable, the RO failed to comply with the 
requirements of 38 C.F.R. § 3.344 by failing to determine 
that it is reasonably certain that any material improvement 
shown by the veteran in the April 2000 examination will be 
maintained under the ordinary conditions of life. Having 
reviewed the record in its entirety, the Board concludes that 
any improvement in the service-connected hemorrhoid condition 
has been incremental and that the current level of disability 
is still best approximated by a 10 percent evaluation.

For the reasons above, the Board in unable to find that by a 
preponderance of the evidence, and in compliance with 
38 C.F.R. § 3.344, that the rating reduction implemented in 
July 2002 was warranted.  Brown, 5 Vet. App. at 421.  
Accordingly, the Board holds that restoration of a 10 percent 
rating for hemorrhoids disability is warranted.








ORDER

Restoration of a 10 percent evaluation for hemorrhoids is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

